Case: 5:17-cr-00429-DAP Doc #: 77 Filed: 12/31/20 1 of 6. PageID #: 1190




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                       )   CASE NO. 5:17 CR 429
                                                )
               Plaintiff,                       )   JUDGE DAN AARON POLSTER
                                                )
       vs.                                      )   OPINION AND ORDER
                                                )
LAWRENCE MICHAEL LYNDE,                         )
                                                )
               Defendant.                       )


       Before the Court is Lawrence Michael Lynde’s Motion to Vacate, Set Aside, or Correct a

Sentence pursuant to 28 U.S.C. § 2255, which was filed on October 6, 2020. Doc #: 75. The

Government filed a response in opposition on November 16, 2020. Doc #: 76. Lynde did not

file a reply. For the following reasons, the Motion is DENIED.

I.     BACKGROUND

       In October 2015, federal officials received a tip from Canadian authorities that Lynde had

been trading child pornography online. An investigation uncovered he had exchanged 62 images

with another individual on the online application “Kik” between October and December 2014.

Executing a search warrant at Lynde’s home in December 2015, federal agents recovered 322

images and five videos of child pornography. The images showed, among other things,

prepubescent minors, including toddlers, engaged in genital-to-genital intercourse with adult

males. Lynde ultimately pleaded guilty to receiving and distributing child pornography, in

violation of 18 U.S.C. § 2252(a)(2).
Case: 5:17-cr-00429-DAP Doc #: 77 Filed: 12/31/20 2 of 6. PageID #: 1191




II.      Standard for Review under 28 U.S.C. § 2255

         Section 2255 of Title 28, United States Code, provides:

         A prisoner in custody under sentence of a court established by Act of Congress
         claiming the right to be released upon the ground that the sentence was imposed
         in violation of the Constitution or laws of the United States, or that the court was
         without jurisdiction to impose such sentence, or that the sentence was in excess of
         the maximum authorized by law, or is otherwise subject to collateral attack, may
         move the court which imposed the sentence to vacate, set aside or correct the
         sentence.

In short, a prisoner seeking § 2255 relief “must allege as a basis for relief: (1) an error of

constitutional magnitude, (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law that was so fundamental as to render the entire proceeding invalid.” Mallett v. United

States, 334 F.3d 491, 497 (6th Cir. 2003). A petitioner seeking § 2255 relief has the burden of

proving his contentions by a preponderance of the evidence. Pough v. United States, 442 F.3d

959, 964 (6th Cir. 2006).

         In a § 2255 action where the files and records of the case conclusively show that the

petitioner is not entitled to relief, the movant is not entitled to a hearing, and the court may deny

relief based on the pleadings and record. Ross v. United States, 339 F.3d 483, 490 (6th Cir.

2003).

III.     Analysis

         A.     Ineffective Assistance of Counsel

         Lynde contends his counsel, Donald Malarcik, rendered ineffective assistance of counsel

at both the sentencing hearing and during the restitution process. The Government counters that

these claims are refuted by the sentencing transcript and record, and the Court agrees.




                                                  -2-
Case: 5:17-cr-00429-DAP Doc #: 77 Filed: 12/31/20 3 of 6. PageID #: 1192




       To establish an ineffective assistance of counsel, Lynde must demonstrate both counsel’s

deficient performance, and prejudice resulting from that deficient performance. Strickland v.

Washington, 466 U.S. 668, 687 (1984); Ross v United States, 339 F.3d 483, 491-92 (6th Cir.

2003). The question is whether conduct so undermined the proper functioning of the adversarial

process that the trial cannot be relied upon as having produced a just result. Strickland, 466 U.S.

at 686. Lynde must prove (1) counsel’s performance was deficient (i..e., counsel made errors so

serious that counsel was not functioning as the counsel guaranteed by the Sixth Amendment),

(2) the deficient performance prejudiced his defense (i.e., counsel’s errors were so serious as to

deprive defendant of a fair trial, a trial whose result is reliable). Absent both showings, it cannot

be said the conviction resulted from a breakdown in the adversary process rendering the result

unreliable. Id. at 687.

       Judicial scrutiny of counsel’s performance is to be “highly deferential,” and “every effort

must be made to eliminate the distorting effects of hindsight.” Id. at 689. A defendant “is not

entitled to the most canny lawyer available, but only an adequate one.” United States v. Morrow,

977 F.2d 222, 230 (6th Cir. 1992). That counsel must be effective is not a result-oriented

standard. Counsel is required to be competent, not victorious. Beasley v United States, 491 F.2d

687, 696 (6th Cir. 1974). Error-free representation is not required. Parker v. North Carolina,

397 U.S. 790, 797-98 (1970).

               1.      Sentencing

       Lynde claims Attorney Malarcik failed to make an independent investigation into his

case and therefore failed to refute several facts at the sentencing hearing. Lynde also claims

Malarcik failed to present mitigating factors to the Court that would, presumably, lessen his


                                                 -3-
Case: 5:17-cr-00429-DAP Doc #: 77 Filed: 12/31/20 4 of 6. PageID #: 1193




sentence. These arguments lack merit. Lynde himself admitted the factual basis for his guilty

plea at the change of plea hearing. Doc #: 56 at 12-14. Having done so, Attorney Malarcik

successfully advocated for a lower sentence using a combination of mitigating factors and legal

argument.

       At the sentencing hearing, it was agreed that Lynde’s offense level was 34, Criminal

History Category 1 - with a guidelines sentencing range of 151-188 months. Doc #: 57 at 5.

In the sentencing memo and at the sentencing hearing, Lynde’s counsel objected vociferously

against applying the sentencing enhancement at U.S.S.G. § 2G2.2 for using a computer to

commit Lynde’s crimes. The Court agreed with Lynde’s counsel that use of § 2G2.2 was

unnecessarily harsh. Doc #: 57 at 28-29 (“I have in almost every case granted a two-level

variance because I have not, in my 27 years, had a case that did not involve the use of a

computer.”). Absent that enhancement, Lynde’s offense level was 32, Criminal History

Category 1, with a guidelines range of 121-151 months. Furthermore, Lynde’s counsel

discussed many mitigating factors in advocating for a lower sentence: Lynde served in the U.S.

Air Force; he became a skilled x-ray service engineer who received raises and promotions

throughout his career; Lynde used those skills to travel to Kosovo in 2010, Guatemala in 2013,

and Columbia in 2015 donating radiology equipment and teaching people how to run them;

Lynde had no prior criminal record, raised three children, and had led an otherwise exemplary

life. Id. at 5-12. The Court took these mitigating factors into consideration and varied

downward two more levels to offense level 30, Criminal History Category 1, with a guidelines

sentencing range of 97-121 months. The Court sentenced Lynde to 97 months, or the bottom of

the relevant guidelines range. Lynde has failed to show that Attorney Malarcik’s performance


                                                -4-
Case: 5:17-cr-00429-DAP Doc #: 77 Filed: 12/31/20 5 of 6. PageID #: 1194




was deficient as the Court clearly took into account his arguments lowering Lynde’s sentence.

The sentence was affirmed by the Sixth Circuit on direct appeal. Doc #: 58.

                2.      Restitution

         Lynde argues that Malarcik failed to investigate the restitution claims rendering his

assistance constitutionally ineffective. However, the record shows that both victims requested

$10,000; Malarcik did in fact investigate the restitution claims; Lynde and Malarcik discussed

the situation via email on July 14, 2018; Lynde phoned Malarcik the next day (which was one

day before the restitution hearing) and confirmed that he agreed to pay restitution in the amount

of $20,000 and he did not want a restitution hearing. See Doc #: 75 at 24-25; Doc #: 75-2 at 2-3.

Due to Lynde’s agreement to pay restitution of $20,000,1 Lynde has failed to show counsel’s

performance was deficient when it comes to restitution.

         B.     Eighth Amendment Claim

         Lynde claims that he is being subjected to cruel and unusual punishment by being

confined to FCI Elkton during the COVID-19 pandemic. Lynde has already raised this argument

in a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), which the Court has

denied initially, and upon reconsideration. Respectively, Doc ##: 71, 73.

         C.     Hearing

         An evidentiary hearing is not necessary where the files and records of the Court establish,

as in this case, that Lynde is not entitled to any relief. Green v. United States, 65 F.3d 546 (6th

Cir. 1995); Bryan v. United States, 721 F.2d 572, 577 (6th Cir. 1983).



         1
         This is also an amount the Court found reasonable at the sentencing hearing. Doc #: 57 at
30-31.

                                                   -5-
Case: 5:17-cr-00429-DAP Doc #: 77 Filed: 12/31/20 6 of 6. PageID #: 1195




IV.    Conclusion

       Based on the foregoing, the Court hereby DENIES the pending § 2255 Motion without a

hearing.


       IT IS SO ORDERED.


                                           /s/ Dan A. Polster December 31, 2020
                                         Dan Aaron Polster
                                         United States District Judge




                                            -6-
